721 N.W.2d 578 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James A. SANDERS, Defendant-Appellant.
Docket No. 130911. COA No. 261993.
Supreme Court of Michigan.
September 27, 2006.
On order of the Court, the application for leave to appeal the September 29, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand to the Court of Appeals for reconsideration in light of Halbert v. Michigan, 545 U.S. 605, 125 S.Ct. 2582, 162 L.Ed.2d 552 (2005).